TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00667-CV



            In re State of Texas ex rel. David Escamilla, Travis County Attorney


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                          ORDER


PER CURIAM

              We grant Carissa Beene’s motion to reschedule the show-cause hearing currently set

for November 29, 2017. Therefore, it is hereby ordered that Carissa Beene shall appear in person

before this Court on Monday, December 4, 2017, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our October 12, 2017 order.

              It is so ordered November 27, 2017.



Before Justices Puryear, Field, and Bourland